DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This NON-FINAL action is in response to applicant’s amendment of 01 September 2022. Claims 1-5, 7-12, 14-19, and 21-22 are examined and pending. Claims 1, 7-8, and 14-15, are currently amended, claims 6, 13, and 20 are cancelled, and claims 21-22 are new. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 as being unpatentable under 35 USC 103 over Hwang in view of Flehming et al have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, 14-19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 8, and 15 recite “adjusting a loss function by introducing an offset from the historical path based on the trajectory information of the historical path.”. Applicant has not previously described, in sufficient detail, by what algorithm, or by what steps or procedure, adjusted a loss function by introducing an offset from the historical path based on the trajectory information of the historical path.  In this respect, no algorithm or steps/procedure for adjusting of a loss function by introducing an offset from the historical path based on the trajectory information of the historical path is apparently described by applicant in the specification, with the specification indicating instead that the loss function is adjusted based on i) the trajectory information (published paragraphs [0041], [0061], etc.) or based on traffic constraint information (published paragraphs [0047], [0062], etc.), but not “by introducing an offset from the historical path based on the trajectory information of the historical path”.  See also published paragraph [0043] which describes that the computing device may introduce the offset from the historical path in the loss function based on the trajectory information, but does not describe the algorithm or steps/procedure by which the loss function is “adjust[ed] by introducing an offset from the historical path based on the trajectory information of the historical path”. Therefore, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the invention as is now claimed, but has only, if anything, described a desired result.  See MPEP 2161.01, I.
Claims 2-5, 7, 9-12, 14, 16-19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for being dependent upon a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims, 1, 8, and 15, the recited limitation(s) “adjusting a loss function by introducing an offset from the historical path based on the trajectory information of the historical path” is/are indefinite. It is unclear to the examiner if adjusting the loss function by introducing an offset from the historical path is being done based on the trajectory information of the historical path or if the offset introduced is based on the trajectory information of the historical path information or the offset is being introduced based on the trajectory information. examiner interpret this to be adjusting the loss function by introducing an offset is being done based on the trajectory information of the historical path.
In claim 4 lines 3-4, the recited limitation(s) “decision-making information corresponding to the historical path, trajectory information of the historical path” is/are indefinite. It is unclear to the examiner if these limitations are referring to the decision-making information and trajectory information recited previously in claim 1 lines 8-9 or are different limitations. Examiner interpret these limitations to refer to the previously recited decision-making information and trajectory information. 
In claim 5 lines 6-7, the recited limitation “determining a path search space for passing through the historical takeover area based on the decision-making information” is indefinite. It is unclear to the examiner if this is referring to the same path space determined in claim 1 lines 14-15 or is a different determination of a different path search space. Examiner interpret this to refer to the path search space determined previously in claim 1. 
In claim 7 line 7, the recited limitation “adjusting a loss function” is indefinite. It is unclear to the examiner if this is referring to the loss function received previously in claim 1 or is a different loss function. Examiner interpret this to refer to the loss function recited previously in claim 1. 
In claim 11 lines 3-4, the recited limitation(s) “decision-making information corresponding to the historical path, trajectory information of the historical path” is/are indefinite. It is unclear to the examiner if these limitations are referring to the decision-making information and trajectory information recited previously in claim 8 lines 12-13 or are different limitations. Examiner interpret these limitations to refer to the previously recited decision-making information and trajectory information. 
In claim 12 lines 5-6, the recited limitation “determining a path search space for passing through the historical takeover area based on the decision-making information” is indefinite. It is unclear to the examiner if this is referring to the same path space determined in claim 8 lines 17-18 or is a different determination of a different path search space. Examiner interpret this to refer to the path search space determined previously in claim 1. 
In claim 14 line 6, the recited limitation “adjusting a loss function” is indefinite. It is unclear to the examiner if this is referring to the loss function received previously in claim 1 or is a different loss function. Examiner interpret this to refer to the loss function recited previously in claim 1.
In claim 18 lines 3-4, the recited limitation(s) “decision-making information corresponding to the historical path, trajectory information of the historical path” is/are indefinite. It is unclear to the examiner if these limitations are referring to the decision-making information and trajectory information recited previously in claim 15 lines 10-11 or are different limitations. Examiner interpret these limitations to refer to the previously recited decision-making information and trajectory information. 
In claim 19 lines 6-7, the recited limitation “determining a path search space for passing through the historical takeover area based on the decision-making information” is indefinite. It is unclear to the examiner if this is referring to the same path space determined in claim 15 lines 16-17 or is a different determination of a different path search space. Examiner interpret this to refer to the path search space determined previously in claim 1. 
Claims 2-3, 9-10, 13, 16-17, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Linke (US 20180081362 A1) in view of Brew et al (US 20180314258 A1).
With respect to claim 1, Linke teaches a method for controlling a vehicle, comprising (see at least [abstract]): in response to determining that a target vehicle is located in a historical takeover area (see at least [0011-0012], [Fig. 1, “018”]), obtaining historical control information associated with passing through a historical path in the historical takeover area (see at least [0016] and [0023-0024]), the historical takeover area indicating an area through which a vehicle with the same type as the target vehicle in a manual control state passed in a previous period (see at least [0014], [0016], [0023-0024], and [0050], Linke discloses that the vehicle could be the same (type) as the previously-driven vehicle.); determining a planned path for the target vehicle to pass through the historical takeover area based on the historical control information (see at least [0015-0016], [0023-0024], [0049-0050], and [Fig. 1]), in which the historical control information includes decision-making information corresponding to the historical path, and trajectory information of the historical path (see at least [0015-0016], [0023-0024], [0049-0050], and [Fig. 1, “114”]); and controlling the target vehicle to pass through the historical takeover area in an automatic control state based on the planned path (see at least [0014-0017]); wherein determining the planned path for the target vehicle to pass through the historical takeover area based on the historical control information comprises: determining a path search space for passing through the historical takeover area based on the decision-making information corresponding to the historical path (see at least [0011], [0015-0016], [0023-0024], [0049-0050], and [Fig. 1]); wherein a difference between the planned path and the historical path being less than a predetermined threshold (see at least [0016-0017], [0023-0024], and [0049], Linke discloses providing driving characteristics of the planned path in a manner in which the route was traversed (historical path characteristics), as such this implies the difference planned path and historical path being less than a predetermined threshold.). 
However, Linke do not specifically disclose adjusting a loss function by introducing an offset from the historical path based on the trajectory information of the historical path; and determining the planned path in the path search space based on the loss function adjusted. 
Brew teaches adjusting a loss function by introducing an offset from the historical path based on the trajectory information of the historical path (see at least [0059] and [0062-0063]); and determining the planned path in the path search space based on the loss function adjustment (see at least [0059] and [0062-0063], “the SDV on-board computer will drive on a path that is offset to the rutted tire path 212. Each next SDV will drive on a path that is offset in a different manner from the rutted tire path 212, such that no particular path will be driven over in a consistent manner that is damaging to the roadway 204”.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Linke to incorporate Brew teachings of adjusting a loss function by introducing an offset from the historical path based on the trajectory information of the historical path; and determining the planned path in the path search space based on the loss function adjusted. As brew also describes locations in which the autonomous vehicle may encounter, such as rutted road locations and determines path(s) to avoid rutted roadway location(s). This would be done to improve self-driving vehicles driving in public spaces with high precision, thus increasing safety of the vehicle and drivers (see Brew para 0002-0003). 
With respect to claim 2, Linke discloses wherein obtaining the historical control information associated with passing through the historical path in the historical takeover area comprises: determining, from the historical takeover area, a first historical path through which the target vehicle passes the historical takeover area in the manual control state (see at least [0015-0016], [0023-0024], [0049-0050], and [Fig. 1]); and obtaining the historical control information associated with the first historical path (see at least [0015-0016], [0023-0024], [0049-0050], and [Fig. 1, “114”]).
With respect to claim 3, Linke discloses wherein obtaining the historical control information associated with passing through the historical path in the historical takeover area comprises: determining, from the historical takeover area, a second historical path through which a reference vehicle corresponding to the target vehicle passes the historical takeover area in the manual control state (see at least [0014-0016], Linke discloses searching for a condition and depending on the condition and location, determining a different (second) historical path through which the vehicle was driven.), and obtaining the historical control information associated with the second historical path (see at least [0014-0016]).
With respect to claim 4, Linke discloses wherein the historical control information comprises at least one of: decision-making information corresponding to the historical path (see at least [0015-0016], [0023-0024], [0049-0050], and [Fig. 1, “114”]), trajectory information of the historical path (see at least [0015-0016], [0023-0024], [0049-0050], and [Fig. 1, “114”]), and traffic constraint information corresponding to the historical path (see at least [0015-0016], [0023-0024], [0049-0050], and [Fig. 1, “114”]).
With respect to claim 5, Linke discloses wherein determining the planned path for the target vehicle to pass through the historical takeover area based on the historical control information comprises: determining decision-making information corresponding to the historical path from the historical control information (see at least [0014-0016], [0023-0024], [0049-0050], and [Fig. 1, “114”]); determining a path search space for passing through the historical takeover area based on the decision-making information (see at least [0014-0016], [0023-0024], [0049-0050], and [Fig. 1, “114”]); and determining the planned path based on the path search space (see at least [0015-0016], [0023-0024], [0039], [0049-0050], and [Fig. 1, “114”]).
With respect to claim 7, Linke discloses wherein determining the planned path for the target vehicle to pass through the historical takeover area based on the historical control information comprises: determining traffic constraint information corresponding to the historical path from the historical control information (see at least 0039] and [0049-0050], “Variations may be based on weather, traffic density, the number of collectors on the same roadway as well as other conditions”.). 
However, Linke do not specifically disclose wherein the traffic constraint information includes a minimum distance from an obstacle, and a minimum distance from a road boundary; adjusting a loss function for determining the planned path based on the traffic constraint information; and determining the planned path based on the loss function adjusted, the planned path satisfying a constraint indicated by the traffic constrain information. 
Brew teaches wherein the traffic constraint information includes a minimum distance from an obstacle (see at least [0018], [0047-0048], and [0057]), and a minimum distance from a road boundary (see at least [0018], [0047-0048], and [0057], “a determination can be made as to where vehicular traffic has traveled along the roadway 204, and more specifically the lateral distance from the sides of a lane 214 that such vehicles have been traveling”.); adjusting a loss function for determining the planned path based on the traffic constraint information (see at least [0059] and [0062-0063]); and determining the planned path based on the loss function adjusted, the planned path satisfying a constraint indicated by the traffic constrain information (see at least [0059] and [0062-0063]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Linke to incorporate Brew teachings of adjusting a loss function by introducing an offset from the historical path based on the trajectory information of the historical path; and determining the planned path in the path search space based on the loss function adjusted. As brew also describes locations in which the autonomous vehicle may encounter, such as rutted road locations and determines path(s) to avoid rutted roadway location(s). This would be done to improve self-driving vehicles driving in public spaces with high precision, thus increasing safety of the vehicle and drivers (see Brew para 0002-0003). 
With respect to claims 8, 9, 10, 11, 12, and 14 they are apparatus claims that recite substantially the same limitations as the respective method claims 1, 2, 3, 4, 5, and 7. As such, claims 8, 9, 10, 11, 12, and 14 are rejected for substantially the same reasons given for the respective method claims 1, 2,3 ,4, 5, and 7 are incorporated herein.
With respect to claims 15, 16, 17, 18, and 19, they are drawn to a non-transitory computer-readable storage medium that recite substantially the same limitations as the respective method claims 1, 2, 3, 4, and 5. As such, claims 15, 16, 17, 18, and 19 are rejected for substantially the same reasons given for the respective method claims 1, 2,3 ,4, and 5 and are incorporated herein.
With respect to claim 21, Linke do not specifically wherein adjusting the loss function based on the traffic constraint information comprises: setting parameter search spaces for parameters in the loss function; and adjusting search spaces of parameters in the loss function based on the traffic constraint information.
Brew teaches wherein adjusting the loss function based on the traffic constraint information comprises: setting parameter search spaces for parameters in the loss function (see at least [0047-0048], [0057], [0059], and [0062-0063]); and adjusting search spaces of parameters in the loss function based on the traffic constraint information function (see at least [0047-0048], [0057], [0059], and [0062-0063]“a determination can be made as to where vehicular traffic has traveled along the roadway 204, and more specifically the lateral distance from the sides of a lane 214 that such vehicles have been traveling”.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Linke to incorporate Brew teachings wherein adjusting the loss function based on the traffic constraint information comprises: setting parameter search spaces for parameters in the loss function; and adjusting search spaces of parameters in the loss function based on the traffic constraint information. As brew also describes locations in which the autonomous vehicle may encounter, such as rutted road locations and determines path(s) to avoid rutted roadway location(s). This would be done to improve self-driving vehicles driving in public spaces with high precision, thus increasing safety of the vehicle and drivers (see Brew para 0002-0003). 
With respect to claim 22, Linke do not specifically disclose wherein adjusting search spaces of parameters in the loss function comprises: in response to failing to search a passable path, gradually widening the search spaces of parameters by a preset step size (see at least [0047-0048], [0057], [0059], and [0062-0063].
Brew teaches wherein adjusting search spaces of parameters in the loss function comprises: in response to failing to search a passable path, gradually widening the search spaces of parameters by a preset step size (see at least [0062-0063], “the SDV will be directed to adjust its path selection accordingly (e.g., by moving back and forth in a certain stretch of roadway, in order to avoid digging into the paved roadway in the same area”.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Linke to incorporate Brew teachings wherein adjusting search spaces of parameters in the loss function comprises: in response to failing to search a passable path, gradually widening the search spaces of parameters by a preset step size. As brew also describes locations in which the autonomous vehicle may encounter, such as rutted road locations and determines path(s) to avoid rutted roadway location(s). This would be done to improve self-driving vehicles driving in public spaces with high precision, thus increasing safety of the vehicle and drivers (see Brew para 0002-0003). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDALLA A KHALED/Examiner, Art Unit 3667